Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 16-20, 23-28, and 30-34 are pending, claims 1-15, 21-22, 29, and 35 are cancelled, and claims 15 and 20 are amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23-28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Amaduzzi (U.S. 7,090,150) in view of Paulsen (U.S. 4,821,927)
With respect to claim 16, Amaduzzi discloses a pressure washer gun (title, figure 1-2) comprising:
a body portion (figure 1, #3);
a hand grip (figure 1, #2) portion extending from the body portion (figure 1, #3);
a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivot connection at #9 of body #3);

However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position extending outwardly from a front exterior surface of the handgrip portion, oriented one of substantially perpendicularly relative to the linkage for inhibiting movement of the linkage and greater than perpendicular relative to the linkage for inhibiting movement of the linkage to open the flow control valve, and an unlocked position, folded between the linkage and the handgrip portion, allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position, wherein the safety lock is pivotally moveable between the locked position and the unlocked position., and wherein the locked position a rotational force applied to the intermediary linkage urges the safety lock toward a stop feature associated with one or more of the intermediary linkage and the safety lock 
Paulsen, figure 5, discloses a pivotable safety lock #89, which interacts with the element directly controlling a valve. Preventing any unwanted any unwanted movement of the arm #80 by the lock #89, column 6 rows 39-43. Disclosing the locking mechanism #89 being extended outwardly from the front surface of the noted hand grip portion oriented substantially perpendicularly (see figure 5), and notes the locking mechanism is a pivotable lock mechanism which pivots about the noted gripping portion 76a (showing in figure 5, the locked position, but noting that being pivotable one would know there is a pivoted unlocked position not shown). Further noting, figure 5, that the arm 89, is not perpendicular to the trigger 80, but is angled relative there to (and thus is one of the noted relationships, being substantially perpendicularly relative to the linkage), and the noted stop feature being the noted contour in the trigger itself which when placed therein forms the locked position (noting that when 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting locking mechanism of Paulsen into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent unwanted movement as it would prevent unwanted valve actuation (and noted being pivotable about the gripping portion as being a pivotable safety lock). Furthermore, it would have been obvious that placement of the locking mechanism would be against the surface of the noted linkage of Amaduzzi and not that of the trigger itself, as it is the linkage which is coupled directly to the valve and not that of the trigger, wherein by locking the linkage the valve would not be affected by unwanted movement of the trigger and linkage by blocking the linkages movement. Said placement of the lock against the linkage would also have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (Vl-C). Placement of the locking mechanism with respect to the noted linkage rather than the trigger itself, allows the system of Amaduzzi to prevent the actuation of the valve by prohibiting the linkage. Noting that the stop feature (counter) would thus also be placed in the linkage, and the pressing of said trigger urges the stop feature and the lock together (i.e. lock presses into the stop feature and the rotation of said linkage urges said safety lock into the contour (the stop feature). 
With respect to claim 20, Amaduzzi discloses a pressure washer gun (abstract, title, figures 1 and 2) comprising:
a body portion (figure 1, #3);

a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivotally coupled at #9 to the body #3 and noted adjacent#2);
a linkage (figures 1 and 2, #10) pivotally coupled relative to the hand grip portion (figure 1 at #11) and slidingly contacting the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figure 1, the sliding contact as 10b moves against #8 seen between figures 1 and 2), the linkage coupled with the flow control valve (figure 1, coupled to valve 4 with respect to element #6); and
a guard (figure 1, what the handle is noted against at its bottom 8b in the cut view) extending around at least a portion of the trigger (figure 1, extending around the trigger), the guard including a stop feature establishing a fully open position of the trigger (figure 1, the inside surface where #8 is noted against in figure 1).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position extending outwardly from a front exterior surface of the handgrip portion, oriented one of substantially perpendicularly relative to the linkage for inhibiting movement of the linkage and greater than perpendicular relative to the linkage for inhibiting movement of the linkage to open the flow control valve, and an unlocked position, folded between the linkage and the handgrip portion, allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position, wherein the safety lock is pivotally moveable between the locked position and the unlocked position., and wherein the locked position a rotational force applied to the intermediary linkage urges the safety lock toward a stop feature associated with one or more of the intermediary linkage and the safety lock 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting locking mechanism of Paulsen into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent unwanted movement as it would prevent unwanted valve actuation (and noted being pivotable about the gripping portion as being a pivotable safety lock). Furthermore, it would have been obvious that placement of the locking mechanism would be against the surface of the noted linkage of Amaduzzi and not that of the trigger itself, as it is the linkage which is coupled directly to the valve and not that of the trigger, wherein by locking the linkage the valve would not be affected by unwanted movement of the trigger and linkage by blocking the linkages movement. Said placement of the lock against the linkage would also have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (Vl-C). Placement of the locking mechanism with respect to the 
With respect to claim 17, Amaduzzi discloses at least one surface of the linkage slidingly contacts at least one surface of the trigger during pivotal movement of the trigger to result in pivotal movement of the linkage (figures 1 and 2, the surface of #10b slidingly contacts the surface of the trigger#8 where it resides as the trigger is pivoted about #9 resulting in #10 pivoting about #11).
With respect to claim 18, Amaduzzi discloses the linkage is biased against the trigger toward a closed position of the flow control valve (figure 1, by spring #14).
With respect to claim 19, Amaduzzi discloses a guard (figure 1, the guard which encircles #8) extending around at least a portion of the trigger (figure 1), the guard including a stop feature establishing a fully open position of the trigger (figure 1, being a cut view, discloses the bottom #8 against the guard, thus the guard acts as a stop feature).
With respect to claims 23 and 30, Amaduzzi in view of Paulsen discloses the safety lock extends between the linkage and the handgrip portion in the locked position (Paulsen discloses their safety lock being between the handgrip and the portion that controls the valve assembly, see above combination rational for claims 16 and 20).
With respect to claim 24 and 31, Amaduzzi in view of Paulsen discloses the safety lock is at least perpendicular to a contacting surface of the linkage in the locked position (Paulsen, figure 5, the lock 89 is perpendicular to the surface it contacts of the trigger that acts on the valve).
With respect to claim 25, Amaduzzi in view of Paulsen discloses in the locked position the safety lock contacts the linkage outside of an intersection between a rotational arc associated with the 
With respect to claims 26 and 32, Amaduzzi in view of Paulsen discloses the hand grip portion includes a recess (Paulsen figure 5, the recess in which 89 is located), and wherein the safety lock is at least partially disposed within the recess when the safety lock is in a fully unlocked position (Paulsen discloses the lock within the recess in the locked position, any pivoting done by 89 would still have 89 within the recess of the hand grip portion of 76).
With respect to claims 27 and 33, Amaduzzi in view of Paulsen discloses the safety lock includes one or more laterally extending features extending laterally a width greater than a width of the trigger (Paulson, figure 5, discloses in the cut view #89 is wider than that of the element #80, noting in the rejection above, #89 would thus be wider than the element #10b (thicker in a sense)).
With respect to claim 28 and 34, Amaduzzi in view of Paulsen discloses the laterally extending features have a contour complementary to a contour of an adjacent region of the hand grip portion (Paulsen discloses, the outer counter of #89 has a complementary counter in #80 which is adjacent the grip; said contour being located in #10 of Amaduzzi).
Response to Arguments/Amendments
	The Amendment filed (12/03/2021) has been entered. Currently claims 16-20, 23-28, and 30-34 are pending, claims 1-15, 21-22, 29, and 35 are cancelled, and claims 15 and 20 are amended. 
Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (09/03/2021). 	
Applicant's arguments filed 15/962,192 have been fully considered but they are not persuasive. Applicants first argument is drawn towards that Paulsen fails to disclose in the locked position a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752